Dismiss and Opinion Filed July 19, 2022




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-22-00217-CV

                         IN THE INTEREST OF J.S.S., A CHILD

                   On Appeal from the 429th Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 429-55770-2020

                             MEMORANDUM OPINION
                        Before Justices Molberg, Reichek, and Garcia
                                Opinion by Justice Molberg
        It is well-settled that an appeal can only be taken from a signed final judgment

that disposes of all parties and claims or signed interlocutory orders as authorized by

statute. See TEX. R. APP. P. 26.1; Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266,

272 (Tex. 1992) (orig. proceeding). Because the challenged actions in this appeal—

(1) the trial court’s non-memorialized ruling on appellee’s motion for sanctions and

enforcement of final order in suit affecting parent-child relationship and (2) the

district clerk’s rejection of two documents appellant submitted electronically to be

filed1—did not appear to be either, we questioned our jurisdiction over the appeal.




    1
      The documents, a new trial motion and request for leave to file bill of review, were rejected because
attached to each were proposed orders that needed to be filed “in their own separate envelope.”
      In a letter brief filed at our direction, appellant does not dispute the challenged

actions are not appealable but asks that we exercise jurisdiction “for the protection

of the true matter of this case J.S.S.” or, alternatively, that we consider the appeal a

petition for writ of mandamus. We decline to consider the appeal as a mandamus

petition and, although this state has a long-standing policy of protecting children’s

interests, see Williams v. Patton, 821 S.W.2d 141, 145 (Tex. 1991), we cannot

exercise appellate jurisdiction without a final judgment or appealable interlocutory

order, Tipps, 842 S.W.2d at 272. Accordingly, because the challenged actions are

not appealable, we dismiss the appeal. See TEX. R. APP. P. 42.1(a).




                                            /Ken Molberg//
220217f.p05                                 KEN MOLBERG
                                            JUSTICE




                                          –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF J.S.S., A                 On Appeal from the 429th Judicial
CHILD                                        District Court, Collin County, Texas
                                             Trial Court Cause No. 429-55770-
No. 05-22-00217-CV                           2020.
                                             Opinion delivered by Justice
                                             Molberg, Justices Reichek and
                                             Garcia participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 19th day of July, 2022.




                                       –3–